Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach comprising the steps of setting injection pulses of equal absolute values during an injection interval, 
detecting a respective current response in form of current difference vectors, and determining the anisotropy from the voltage vectors and current difference vectors, 
wherein injection pulses in the three-phase domain are used, and wherein the current difference vectors are demodulated using a three-phase rotation matrix.
With respect to claim 8, the Prior Art does not teach computer executable instructions for controlling a programmable processor to: 
setting injection pulses of equal absolute values during an injection interval, 
detecting a respective current response in form of current difference vectors, and 
determining the anisotropy from the voltage vectors and current difference vectors, wherein injection pulses in the three-phase domain are used, and wherein the current difference vectors are demodulated using a three-phase rotation matrix.
With respect to claim 17, the Prior Art does not teach the steps of setting injection pulses of equal absolute values during an injection interval, 
detecting a respective current response in form of current difference vectors, and determining the anisotropy from the voltage vectors and current difference vectors, 
wherein injection pulses in the three-phase domain are used, and wherein the injection pulses comprise single vector components forming a closed ring, wherein the voltage vectors and the current 
Claims 1, 3-8, 10, 11, and 13-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846